UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                           Before
                              COOK, CAMPANELLA, and HAIGHT
                                  Appellate Military Judges

                             UNITED STATES, Appellee
                                           v.
                      Sergeant First Class HOLLY C. HARRISON
                            United States Army, Appellant

                                        ARMY 20120345

                       U.S. Army Military District of Washington
                  Colonel Denise R. Lind, Military Judge (arraignment)
                     Colonel Scott R. Lawson, Military Judge (trial)
                      Colonel Cory Bradley, Staff Judge Advocate

For Appellant: Lieutenant Colonel Imogene W. Jamison, JA; Major Richard E.
Gorini, JA; Captain Robert N. Michaels, JA (on brief).

For Appellee: Major Robert A. Rodrigues, JA; Major Catherine L. Brantley, JA;
Captain Michael J. Frank, JA (on brief).

                                         13 August 2013

                                   ----------------------------------
                                    MEMORANDUM OPINION
                                   ----------------------------------

    This opinion is issued as an unpublished opinion and, as such, does not serve as precedent.

CAMPANELLA, Judge:

       A military judge sitting as a special court-martial convicted appellant,
pursuant to her pleas, of one specification of absence without leave terminated by
apprehension and two specifications of absence without leave (AWOL), each in
violation of Article 86, Uniform Code of Military Justice, 10 U.S.C. § 886 (2006)
[hereinafter UCMJ]. The military judge sentenced the appellant to a bad -conduct
discharge, confinement for five months, and reduction to E -5. The convening
authority approved the adjudged sentence and credited the appellant with 147 days
of confinement credit. 1


1
  At action, the convening authority noted , “[r]eduction to Private (E-1) is required
in accordance with Article 58a, UCMJ, and is effective the date of this action.”
HARRISON—ARMY 20120345

       This case is before us for review under Article 66, UCMJ. Appellate counsel
assigned two errors to this court and appellant personally raised matters pursuant to
United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982). One of the assigned errors
warrants discussion and relief. The remaining assignment of error and those matters
raised pursuant to Grostefon are without merit.

                                   BACKGROUND

       Appellant was charged with one specification of desertion terminated by
apprehension, in violation of Article 85, UCMJ, and two speci fications of Article 86,
UCMJ. Prior to trial, appellant entered into a pretrial agreement wherein she agreed
to plead guilty to two AWOL specifications and not guilty to desertion, but guilty to
the lesser included offense of AWOL terminated by apprehension, in violation of
Article 86, UCMJ.

       At trial, the appellant entered pleas of guilty consistent with the pretrial
agreement. The military judge then proceeded to question appellant on her plea. At
the outset of the questioning, the military judge listed the elements for AWOL
terminated by apprehension and defined apprehension as follows:

             “Apprehension” means that your return to military control
             was involuntary, and was not initiated by yourself, or
             persons acting at your request initiated your return .

       The military judge did not provide any further definition of apprehension.
Specifically, the military judge did not explain that mere apprehension by civilian
authorities, in the absence of special circumstances, does not necessarily amount to
termination by apprehension where the record does not show such a pprehension to
have been conducted with or done on behalf of the military authorities. Nor did he
explain that without further explanation of the voluntary nature of the termination,
arrest alone is insufficient to establish that an accused’s return to military control
was involuntary. 2 Appellant acknowledged she understood the military judge’s
abridged definition and admitted the elements as set forth by the military judge.

2
 The remainder of the relevant definition provided in the Military Judges’
Benchbook provides:

             That the accused was apprehended by civilian authorities,
             for a civilian violation, and was thereafter turned over to
             military control by the civilian authorities, does not
             necessarily indicate that the accused’s retu rn was
             involuntary. Such return may be deemed involuntary if,

                                                                        (. . . continued)

                                           2
HARRISON—ARMY 20120345

The military judge then engaged in the following colloquy with appellant rega rding
the termination by apprehension element of the Specification of Charge I:

         MJ: What happened on 15 November?

         ACC: I received a phone call from the Montgomery Police
         Department; they called and said my mother had called in and was
         concerned about my safety, and asked if I was alright. I explained
         to them I was fine. They repeated several times, asking if I was
         okay; I told them that yes, I was okay. They said ‘per protocol,
         we need to come to your apartment’ and I told them ‘not a
         problem.’ They showed up at my apartment, and began asking me
         different things – was I okay, looked through the apartment, asked


(. . . continued)
               after the accused was apprehended, such civilian
               authorities learned of the accused’s military status from
               someone other than the accused or persons acting at his
               request.

             In addition, the return may be involuntary if, after being
             apprehended by civilian authorities, the accused disclosed
             his identity as a result of a desire to avoid trial,
             prosecution, punishment, or other criminal action at the
             hands of such civilian authorities. However, if the
             accused disclosed his identity to the civilian authorities
             because of the accused’s desire to return to military
             control, the accused’s return should not be deemed
             involuntary or by apprehension.

             The arrest of an accused by civilian authorities does not,
             in the absence of special circumstances, terminate his
             unauthorized absence by apprehension where the record
             does not show such apprehension to have been conducted
             with or done on behalf of the military authorities. Thus,
             in the absence of special circumstances, mere
             apprehension by civilian authorities does not sustain the
             government’s burden of showing the return to military
             control was involuntary.

Dep’t of Army, Pam. 27-9, Legal Services: Military Judges’ Benchbook, para. 3 -10-
2 (1 Jan. 2010).



                                           3
HARRISON—ARMY 20120345

         if I had any weapons. I told them I didn’t have anything other
         than kitchen knives. Then I informed them that I was AWOL
         from the military, and they led me out of the apartment building
         and turned me over to the military police.

         ....

         MJ: I want to ask you again about your interaction with them [the
         police]. What happened when they got to your apartment?

         ACC: I let them in, your Honor, and they just asked me questions,
         asked if anyone else was in the apartment – I told them there
         wasn’t. They were looking around the rooms, asking if I had any
         weapons; I told them that I didn’t have anything but kitchen
         knives. They asked me if I had a gun, I told them I did not. So
         they just continued questioning like that – asked me for my ID,
         asked me where I worked, and I told them I was AWOL.
         (emphasis added)

       According to appellant, the police did not inform her, prior to her disclosure,
that they believed she was AWOL. Appellant testified that while she was aware of
her mother’s phone call to the police, she was unaware that her mother had informed
them that appellant was AWOL. 3

       Following appellant’s admissions regarding her surrender to mil itary
authorities, the judge became concerned about the issue of voluntariness as it related
to the termination by apprehension. The military judge then requested both
government and defense comment on this issue. Appellant’s defense counsel
suggested appellant would still be provident to an AWOL over thirty days, but not to
the termination by apprehension. In contrast, the government argued that because
the police were informed by appellant’s parents of her AWOL status prior to her
disclosure, the absence was terminated by apprehension.

       Following argument by counsel, the military judge continued questioning
appellant. The military judge specifically asked appellant if her return to military
control was voluntary and whether she would have surrendered herself to authorities
that day had the police not come to her home. Appellant informed the judge she

3
  During the providence inquiry appellant admitted her mother had previously
informed the police of appellant’s mental health issues and of her AWOL status.
However, appellant was unaware of this fact when she voluntarily admitted being
AWOL from the military.



                                          4
HARRISON—ARMY 20120345

would not have turned herself in that day had the police not come to her home and
that her return to military control was involuntary.

      Based on his questions, the appellant’s responses, the responses provided by
both counsel, and the stipulation of fact, the military judge accepted appellant’s plea
as provident.

                              LAW AND DISCUSSION

       We review a military judge’s acceptance of an accused’ s guilty plea for an
abuse of discretion. United States v. Inabinette, 66 M.J. 320, 322 (C.A.A.F. 2008);
United States v. Eberle, 44 M.J. 374, 375 (C.A.A.F. 1996). “[I]n reviewing a
military judge’s acceptance of a plea for an abuse of discretion [we] apply a
substantial basis test: Does the record as a whole show a substantial basis in law
and fact for questioning the guilty plea.” Id. at 322 (quoting United States v. Prater,
32 M.J. 433, 436 (C.M.A. 1991)) (internal quotation marks omitted). There exists a
substantial basis in fact to question a plea of guilty where a military judge “fails to
obtain from the accused an adequate factual basis to support the plea.” Id. (citing
United States v. Jordan, 57 M.J. 236, 238 (C.A.A.F. 2002)). In order to establish an
adequate factual predicate for a guilty plea, the military judge must elicit “ ‘factual
circumstances as revealed by the accused himself [that] objectively support that
plea[.]’” Jordan, 57 M.J. at 238 (quoting United States v. Davenport, 9 M.J. 364,
367 (C.M.A. 1980)) (alterations in original).

       In this case, there exists a substantial basis in fact to question the providency
of appellant’s plea to absence without leave terminated by apprehension in regards
to the Specification of Charge I. To establish that an absence was terminated by
apprehension, “the facts on the record must establish [the] return to military control
was involuntary.” United States v. Gaston, 62 M.J. 404, 405 (C.A.A.F. 2006).
“Apprehension contemplates termination of the accused ’s absence in an involuntary
manner; and termination otherwise is an absence ended freely and voluntarily.” Id.
(citing United States v. Fields, 13 U.S.C.M.A. 193, 196, 32 C.M.R. 193, 196
(1962)). Mere proof of apprehension by civilian authorities is insufficient to
establish that a return to military control is inv oluntary. Id. Rather, in order to
establish the absence was terminated by apprehension, the record must indicate the
apprehension was “connected with or done on behalf of the military authori ties.” Id.
at 197.

       Here, the military judge failed to elicit a sufficient factual predicate to
establish the appellant’s absence was terminated by apprehension. While appellant
did state she would not have turned herself in that day but for the police coming to
her home, she was clear that she did not know at the time she voluntarily disclosed
her AWOL status that the police were already aware she was AWOL. Further, t he
record does not establish that the accused disclosed her status to avoid trial,


                                           5
HARRISON—ARMY 20120345

prosecution, punishment, or other criminal action at the hands of such civilian
authorities. In fact, the record does not establish that the police would have arrested
her, but for her voluntary disclosure to the police that she was AWOL. We note that
had the military judge simply asked what appellant’s intention was when she
disclosed to the police that she was AWOL, the lingering question concerning this
element could have been avoided.

       To assist in our review of the adequacy of the plea, we next look to the
stipulation of fact. The stipulation of fact provided as follows with regard to the
termination by apprehension element:

        “. . . The Montgomery County officers responded to SFC [HH]’s
        home as the result of a call by SFC [HH]’s parents asking the
        officers to check on the safety of their daughter. SFC [HH]’s
        parents were concerned for her safety due to their daughter’s
        continued abuse of alcohol and concerns of potential suicide
        ideations. During that period SFC [HH] had access to
        transportation and in no way was prevented from returning
        to her unit or turning herself in to military authorities at
        another military facility.”

The foregoing paragraph contained in the stipulation of fact is not helpful in
establishing the element of termination by apprehension, in that it fails to address
whether appellant’s statement to police that she was AWOL was intended to be a
voluntary submission of the appellant to authorities. The stipulation of fact only
reveals that appellant’s parents called police out of concern for their daughter’s
safety, not to report her AWOL. The disclosure by the appellant’s parents to police
that appellant was AWOL amounted to no more than mere suspicion; there is no
indication that the police even verified this report or checked for a deserter warrant.

                                   CONCLUSION

       Accordingly, upon consideration of the entire record, submission by the
parties, and those matters personally raised by appellant pursuant to Grostefon, we
affirm only so much of the findings of guilty of the Specification of Charge I as
finds that: “appellant, U.S. Army, did, on or about 22 March 2011 without
authority, absent herself from her unit, to wit: A Company, Medical Center Brigade,
located at Walter Reed Army Medical Center, Washington, DC, and d id remain
absent until on or about 15 November 2011.”

       The remaining findings of guilty are AFFIRMED. Reassessing the sentence
on the basis of the error noted, the entire record, and in accordance with the
principles of United States v. Sales, 22 M.J. 305 (C.M.A. 1986), and United States v.
Moffeit, 63 M.J. 40 (C.A.A.F. 2006), to include the factors identified by Judge Baker


                                           6
HARRISON—ARMY 20120345

in his concurring opinion in Moffeit, the sentence as approved by the convening
authority is AFFIRMED. All rights, privileges, and property, of which appellant has
been deprived by virtue of that portion of the findings set aside by this decision, are
ordered restored. See UCMJ art. 75(a).

      Senior Judge COOK and Judge HAIGHT concur.


                                        FOR THE COURT:




                                        MALCOLM
                                        MALCOLM H.  H. SQUIRES,
                                                       SQUIRES, JR.
                                                                JR.
                                        Clerk of Court
                                        Clerk of Court




                                           7